Trammell,
dissenting: I agree that the determination of the invested capital in this case is the normal application of the statute. It is not contended otherwise, but the relief afforded by sections 327 and 328 is applicable to cases where the normal application of section 326 on account of abnormal conditions affecting capital or income works an exceptional hardship evidenced by a gross disproportion between the tax computed without the benefit of those sections and the tax computed by a comparison of representative corporations. We do not answer the question by saying that the invested capital is the result of the normal application of the statute. If this were true, it is difficult to imagine a case coming within the provisions of section 327 (d). In my opinion, the taxpayer suffered an exceptional hardship due to abnormal conditions affecting capital.